Citation Nr: 1122371	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-321 69A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the knees. 

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for neuropathy of the bilateral upper and lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was afforded a video conference hearing in April 2011.  A transcript is of record.  

The issues that the RO referred to separately as bilateral leg condition, neuropathy of the bilateral upper extremities and neuropathy of the bilateral lower extremities are encompassed by the issue of neuropathy of the bilateral upper and lower extremities, and as such have been recharacterized.  

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's May 1965 enlistment examination did not have any complaints regarding his knees, back, upper or lower extremities.  Service treatment records show that the Veteran complained of back pain, and it was recommended that he treat it with heat and perform only light duty.  In March 1968 the Veteran was again noted to report low back pain.  In an August 1968 separation examination the Veteran was noted to have normal upper and lower extremities.  He reported, however, that he experienced cramps in his legs.  The examiner indicated that the leg cramps were mild, due to exertion, and without complications.  There was no weakness, deformity or loss of motion of the left leg.  

Since service, private medical records from Asaf R. Qadeer, M.D., of Q Family Care have been submitted.  Radiographic imaging of the knees in May 2006 revealed mild minimal arthritic changes evident in the patellofemoral joint.  Imaging of the spine revealed degenerative changes with disc space narrowing and anterior bone spur formation at multiple levels, worse at L4-L5 and L5-S1.

At his April 2011 video conference hearing, the Veteran explained that he experienced pain while in service in his knees, back, and legs.  He indicated that he took Tylenol for the pain, and that he may have had a shot to help with his low back pain.  The Veteran explained that he had current diagnoses of arthritis of the knees, and of the low back, and that he experienced pain in his legs and numbness in his fingers.  He indicated that his disabilities were treated with Extra Strength Tylenol, which he preferred over other pain medication, and that he had been given muscle relaxants in relationship to the neuropathy of the upper and lower extremities.  In addition, the Veteran reported that he had been treated by Dr. Karuda since leaving the military, and by the VA medical center in Houston during the previous year. 

As such, there are outstanding medical records pertinent to the Veteran's claims which should be obtained and associated with the claims folder.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  

The Veteran has complained of persistent pain in his knees, low back, and extremities; however, there is insufficient medical evidence upon which to render a decision on the Veteran's claim of service connection for arthritis of the knees, a low back disability, or neuropathy of the upper and lower extremities.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  Thus, these issues are remanded for medical opinions to determine whether the claimed disabilities were incurred in service.  Examination is required pursuant to 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 81(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided records release and authorization forms to obtain his private medical records to include those from Dr. Karuda.  In addition, the Veteran should be notified that he may authorize VA to obtain the records, or in the alternative, he may obtain these records himself and submit them to VA.  If the records release is completed and returned to VA, the RO should obtain these records from the aforementioned facility, and they should be associated with the claims folder.  

2.  Outstanding treatment records from the VA Medical Center in Houston should be obtained, and associated with the claims folder.  

3.  Following receipt of any outstanding medical records, arrange for VA medical examination(s) for the Veteran's knees, low back, and neuropathy of the upper and lower extremities.  The examiner(s) should note all pertinent medical complaints, symptoms, and clinical findings.  Following a review of the relevant medical evidence in the claims file, the examiner(s) must provide opinions as to whether it is at least as likely as not that any current disorder is proximately due to or the result of service.  Any medical opinion expressed by the examiner should be accompanied by a complete rationale. 

If the requested opinion cannot be rendered without resorting to speculation, the examiner(s) should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After undertaking any additional development deemed appropriate, adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


